Citation Nr: 0928150	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected bunion of the right great toe, currently evaluated 
as noncompensable.

2.  Entitlement to a higher initial rating for service-
connected bunion of the left great toe, currently evaluated 
as noncompensable.

3.  Entitlement to a higher initial rating for service-
connected right plantar fasciitis, currently evaluated as 
noncompensable.

4.  Entitlement to a higher initial rating for service-
connected left plantar fasciitis, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 
2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the RO in St. 
Petersburg, Florida that in pertinent part, granted service 
connection and noncompensable ratings for bunions of the left 
and right great toes, and for plantar fasciitis of the left 
and right feet.  The Veteran appealed for higher ratings.

The case was remanded in April 2008.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's bunion of the right great toe is manifested 
by complaints of pain and swelling, without evidence of 
surgical resection of the metatarsal head, or symptoms 
equivalent to amputation of the right great toe.

2.  The Veteran's bunion of the left great toe is manifested 
by complaints of pain and swelling, without evidence of 
surgical resection of the metatarsal head, or symptoms 
equivalent to amputation of the left great toe.

3.  From March 20, 2009, the Veteran's bilateral plantar 
fasciitis is manifested by pain on use of the feet and 
without marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use or characteristic 
callosities. 

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bunion of the 
right great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280 (2008).

2.  The criteria for a compensable rating for a bunion of the 
left great toe have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280 (2008).

3.  The criteria for a 10 percent initial rating, but not 
higher, for bilateral plantar fasciitis have been met, 
effective March 20, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in December 2004.  Additional notice was 
provided in post-adjudicatory letters dated in April 2006, 
April 2008 and March 2009 and the claims were readjudicated 
in a May 2009 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that her claims were 
awarded with an effective date of September 1, 2004, the day 
after her separation from service, and a noncompensable 
rating was assigned for each disability.  She was provided 
notice how to appeal that decision, and she did so.  She was 
provided with letters and a statement of the case that 
advised her of the applicable law and criteria required for a 
higher rating.  Although she was not provided pre-
adjudicatory notice that she would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, she was assigned the day after her separation from 
service as an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate her claim, and as such, that she had a 
meaningful opportunity to participate in the adjudication of 
her claim such that the essential fairness of the 
adjudication was not affected.  Vazquez-Flores, 22 Vet. App. 
at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The Veteran contends that her service-connected bilateral 
bunions and plantar fasciitis are more disabling than 
currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). 

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In every instance where the Rating Schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

At a compensation and pension examination in July 2004, 
performed shortly before the Veteran's separation from active 
duty, the Veteran complained of bilateral plantar fasciitis 
and bunions.  She reported that during service she had three 
steroid injections in her feet for plantar fasciitis, which 
was helpful.  Currently she had pain in her feet when walking 
or running.  She treated this condition with Motrin.  She 
reported that her bunion swelled after running.  She was 
scheduled for bunion surgery at one time but was told she was 
well enough for sea duty and it was never done.  On 
examination, her feet had good plantar flexion and negative 
dorsal flexion.  There was no tenderness on the soles of her 
feet.  There was mild hallux valgus on the right great toe 
and practically no deformity of the left great toe.  The 
pertinent diagnoses were bilateral foot pain and mild right 
foot bunion.  In a discussion, the examiner noted that the 
Veteran had mild bunion formation and practically none on the 
left.

A March 2005 VA outpatient treatment record reflects bony 
deformity with tenderness to palpation over the bilateral 
first metatarsophalangeal joint, with no erythema, no warmth 
and no edema.  The diagnosis was bilateral bunions 1st 
metatarsophalangeal joint, symptomatic.

On VA examination in November 2005, the examiner noted that 
the Veteran presented with no apparent antalgic gait, and 
that she reported that her feet conditions had no significant 
effect on her occupation.  The Veteran complained of swelling 
in her bilateral bunions when she walked or stood for long 
periods.  She complained of mild pain and fatigue in the 
plantar arch of her feet where she was previously treated 
with steroid injections.  She had never worn and was not 
wearing orthotics, nor did she receive physical therapy.  
Clinically there was no evidence of any painful motion, 
edema, weakness or instability or tenderness of either foot 
or ankle.  There was normal range of motion of all pedal 
joints with no crepitus or locking.  There was bilateral 
hallux valgus deformity with no evidence of any acute plantar 
fasciitis but pronation of both feet was noted on 
weightbearing stance.  There were no apparent functional 
limitations on standing or walking and the examiner was 
unable to detect any evidence of abnormal weightbearing.  The 
pertinent diagnoses were hallux valgus deformity, symptomatic 
bilateral, and plantar fasciitis, mild bilateral.  An X-ray 
study of the feet showed mild hallux valgus deformity 
associated with degenerative changes bilaterally, and flexion 
deformity of the toes.

At a January 2007 VA annual physical examination, the 
examiner noted bony deformity with tenderness to palpation 
over the bilateral 1st metatarsophalangeal joints, no change 
from previously.  There was no erythema, warmth, or edema.  
The pertinent diagnosis was bilateral bunions 1st 
metatarsophalangeal joint, stable, asymptomatic.  Similar 
findings were noted in March and May 2007.

At a March 2009 VA feet examination conducted pursuant to the 
Board remand, the Veteran complained of recurrent pain and 
swelling of both big toes, and pain in both arches and at the 
base of the big toes, with swelling.  She reported pain and 
swelling while walking and standing, as well as lack of 
endurance.  She used hot water soaks and rest for improvement 
of symptoms.  She reported that the pain had become more 
intense and frequent in the past two or three years.  She 
used bilateral foot inserts.  She denied having any related 
hospitalization or surgery.  On examination, there was no 
swelling, instability, weakness or abnormal weightbearing of 
the feet.  There was painful motion on flexion and extension 
of the big toes, and tenderness over the arch.  Angulation of 
the first metatarsophalangeal joint was 15 degrees on the 
left foot, and 20 degrees on the right foot.  There was no 
evidence of malunion or nonunion of the tarsal or metatarsal 
bones.

An X-ray study of the feet showed no signs of fracture or 
dislocation.  There was increased medial angulation of the 
metatarsophalangeal joints of the great toe.  X-ray studies 
of the great toes showed bilateral hallux valgus deformity 
with subchondral cystic changes of the distal and medial 
aspect of the first metatarsal bone.  The diagnoses were 
bilateral hallux valgus and bilateral plantar fasciitis which 
had no significant effects on her occupation.  The examiner 
noted that the Veteran was currently employed on a full-time 
basis as an emergency response dispatcher at a naval base, 
and had worked there for two to five years and had lost no 
time from employment.


Bunions of the Right and Left Great Toes

Hallux valgus deformities are evaluated under 38 C.F.R. § 
4.71, Diagnostic Code 5280.  Under that code a 10 percent 
rating is warranted if there has been an operation and 
resection of the metatarsal head.  A 10 percent rating is 
also warranted for a severe case, if equivalent to amputation 
of great toe.

With respect to the Veteran's bunions of the right and left 
great toes (i.e., hallux valgus), the medical evidence 
reveals that the Veteran has never undergone surgical 
resection of either metatarsal head and her symptoms related 
to the hallux valgus deformity throughout the rating period 
since the grant of service connection do not reflect severe 
symptoms equivalent to amputation.  A higher rating is not 
available under any other potentially applicable diagnostic 
code.

In summary, the record fails to show that a rating in excess 
of 0 percent is warranted for the bunions of the right and 
left feet, and therefore, the Board finds that the 
preponderance of the evidence is against the claims, and the 
claims must therefore be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Plantar Fasciitis of Both Feet

The RO has rated the Veteran's plantar fasciitis of both feet 
under Diagnostic Code 5279, pertaining to metatarsalgia.  
Under this code, anterior metatarsalgia (Morton's disease), 
unilateral or bilateral, is rated 10 percent disabling.  The 
RO has apparently rated the Veteran's bilateral plantar 
fasciitis by analogy, as the rating schedule does not contain 
a diagnostic code for plantar fasciitis.  See 38 C.F.R. § 
4.20.

The assignment of a particular diagnostic code, however, is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Diagnostic Code 5284 provides for evaluating other foot 
injuries as 30 percent disabling if severe, 20 percent if 
moderately severe, and 10 percent if moderate.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.

Under Diagnostic Code 5276, a 10 percent rating is warranted 
for flatfoot, acquired, moderate; weight-bearing line over or 
medial to the great toe, inward bowing of the tendo-Achilles, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  A 30 percent evaluation is assigned respectively 
for severe bilateral acquired flatfoot, with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated an indication of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
assigned for pronounced bilateral acquired flatfoot, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

The Board notes that words such as "severe" and "moderate" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, VA must evaluate all evidence, to the 
end that decisions will be equitable and just.  38 C.F.R. § 
4.6.  Although the use of similar terminology by medical 
professionals should be considered, it is not dispositive of 
an issue.  Instead, all evidence must be evaluated in 
arriving at a decision regarding a request for an increased 
disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 
4.6.

After review of the record, the Board finds that the most 
appropriate diagnostic code for evaluating the Veteran's 
bilateral plantar fasciitis is Diagnostic Code 5276, for 
acquired flatfoot because the resulting symptoms are more 
analogous to foot disorder symptoms: pain on ambulation, pain 
on palpation, and deformity of the foot or toes.  See 38 
C.F.R. § 4.20; 38 C.F.R. § 4.71a, Diagnostic Codes 5276-84 
(2008).  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).  

The Board further finds that an initial 10 percent rating is 
warranted from the date of the most recent VA examination, 
March 20, 2009, for the Veteran's bilateral plantar fasciitis 
because there is evidence, as of that date, that the plantar 
fasciitis is manifested by pain with use and manipulation of 
the feet.  

On VA examination in 2005, the examiner described the 
Veteran's plantar fasciitis as mild, bilaterally.  There were 
no apparent functional limitations on standing or walking and 
the examiner was unable to detect any evidence of abnormal 
weightbearing.  A compensable rating is not warranted as 
there were no findings demonstrating a "moderate" foot 
disability or pain on use or manipulation, as required for a 
10 percent rating.  

On VA examination in March 2009, there was no objective 
evidence of swelling, instability, weakness or abnormal 
weightbearing of the feet; however, there was tenderness over 
the arch and the examiner noted that the Veteran complained 
of pain and swelling on walking and standing.  The Board 
finds that symptomatology most nearly approximates the 
criteria for a 10 percent rating under DC 5276.  There is no 
such evidence prior to March 2009.  A rating in excess of 10 
percent is not warranted at any time during the course of the 
appeal, as the record does not show objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use or characteristic callosities.  

In considering the potential application of Diagnostic Code 
5284, the Board finds that the 2005 and 2009 VA examination 
reports present no findings otherwise demonstrating a 
"moderately severe" disability of the feet, as required for 
a 20 percent rating.  The findings discussed above, even 
expressly accounting for functional deficits, do not 
expressly or implicitly characterize the clinical severity of 
the Veteran's service-connected bilateral plantar fasciitis 
as "moderately severe" nor does any other aspect of the VA 
examination reports otherwise show such severity of 
disability of the feet.

The Board has further reviewed the entirety of the evidence, 
including VA medical treatment records, pertaining to the 
period on appeal for these claims involving the Veteran's 
plantar fasciitis.  However, no other report of record 
contains evidence contrary to the VA examination report 
findings, nor is there any other evidence specific to the 
Veteran's foot disabilities which otherwise demonstrates the 
level of severity of symptomatology necessary to warrant 
assignment of a rating in excess of 10 percent in this case 
or a compensable rating prior to March 2009.

The Board acknowledges the Veteran's contentions regarding 
the symptomatology she experiences associated with her foot 
disabilities on appeal.  The Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to her through her senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a 
lay person, she is not competent to offer opinions on medical 
issues such as the clinical severity of a disability as 
measured through diagnostic indicators.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  The clinical evidence for review indicates 
that the Veteran does not meet the schedular criteria for a 
rating in excess of 10 percent for the bilateral plantar 
fasciitis.  

Extraschedular Rating

There is no evidence that the manifestations of the Veteran's 
service-connected foot disabilities considered on appeal are 
unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  The Veteran has not contended that these 
service-connected foot disabilities cause marked interference 
with employment, and she was reportedly employed as an 
emergency response dispatcher and had missed no time from 
work due to foot disabilities.  The evidence does not 
establish that the Veteran's bilateral bunions or plantar 
fasciitis in and of itself, have resulted in marked 
interference with employment, nor has she been hospitalized 
for such.  There is nothing in the record to distinguish her 
case from the cases of numerous other Veterans who are 
subject to the schedular rating criteria for the same 
disability.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008). 

The Board has considered the issue of whether the Veteran's 
service-connected bilateral bunions or plantar fasciitis 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338- 339 (1996).  


ORDER

A higher (compensable) rating is denied for a bunion of the 
right great toe.

A higher (compensable) rating is denied for a bunion of the 
left great toe.

A 10 percent rating is granted for bilateral plantar 
fasciitis, effective from March, 20, 2009, subject to 
regulations governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


